Citation Nr: 1410768	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-30 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due  to Agent Orange exposure.

2.  Entitlement to service connection for a cerebrovascular accident, to include as secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to December 1977. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the above claims.  The Veteran filed a notice of disagreement (NOD) with these determinations in December 2006, and timely perfected his appeal in August 2009.

The Veteran was afforded a Board video conference hearing before the undersigned Acting Veterans Law Judge in May 2012.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  The record was held open for 30 days until June 15, 2012 so that the Veteran could submit additional evidence.  

At the Board hearing, the Veteran submitted additional evidence along with a waiver of RO consideration of such evidence.  Thus, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).  

The claims file also reveals that an October 2013 VA audiological examination was associated with the claims file after the Board hearing.  Nevertheless, as this record is not relevant to the issues on appeal, waiver of RO consideration is not necessary.  

The Board notes that, in addition to the paper claims file, there are paperless claims files, Virtual VA and Veterans Benefit Management System (VBMS), associated with the above claims.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of diabetes mellitus, type II.

2.  The evidence of record does not support a finding that the Veteran stepped foot within the land borders of the Republic of Vietnam (Vietnam), or served within the inland waterways of Vietnam.

3.  The Veteran's assertions of herbicide exposure are not consistent with the circumstances, conditions, or hardships of his service.

4.  Diabetes mellitus, type II, was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to the Veteran's active duty service.

5.  Cerebrovascular accident was not manifested during the Veteran's active duty service or for many years thereafter, nor is it secondary to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for diabetes mellitus, type II, to include as due to Agent Orange, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013); Haas v. Peake, 525 F.3d 1168 (2008). 

2.  The criteria for a grant of service connection for cerebrovascular accident, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in October 2005 that fully addressed all notice elements and was sent prior to the initial AOJ decision in these matters.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  A December 2009 letter also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   Although this letter was delivered after the initial denial of the claims, the AOJ subsequently readjudicated the claims based on all the evidence in the September 2010 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Thus, the Veteran was not precluded from participating effectively in the processing of his claims and the late notice did not affect the essential fairness of the decision.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to the duty to assist, the Board notes that the Veteran's service, private, and VA records have been obtained and associated with the claims file.  In a May 2012 statement, the Veteran reported that he requested that UC Davis send copies of his records to the VA office in Oakland, California, which was done in 2010 or 2011.  He also noted that a second emergency room treatment for a diabetic coma on March 2012 would not be of record.  As will be further explained below, the Veteran's claim is being denied because there is no evidence that he was exposed to Agent Orange during his active duty.  Since the Veteran's claim is being denied because of a lack of evidence of Agent Orange exposure, another remand to attempt to obtain the Veteran's service records could avail and would only result in unnecessary delay to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The Board acknowledges that, to date, the Veteran has not been afforded a VA Compensation and Pension (C&P) examination in regard to his claims.  In determining whether the duty to assist requires that a VA examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, no examination is necessary in order to adjudicate the Veteran's claim of entitlement to service connection for diabetes mellitus.  As discussed further below, there is no competent or credible evidence showing that the was exposed to Agent Orange in active service.  Additionally, the Veteran was not diagnosed with diabetes mellitus within one year of service and none of the medical evidence of record suggests any direct between the Veteran's diabetes mellitus and his active service.  Similarly, as the Veteran has primarily asserted that his cerebrovascular accident is secondary to his diabetes mellitus, given the finding herein that the Veteran's diabetes is not related to service, there is no reason to obtain an opinion as to whether the Veteran's cerebrovascular accident is secondary to his diabetes.  Moreover, the Veteran has not contended and the evidence does not show that the Veteran's cerebrovascular accident is directly related to service. 

Additionally, in May 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the May 2012 hearing, the undersigned noted and explained the issue on appeal.  Information was solicited regarding the Veteran's contentions discussing his in-service exposure to Agent Orange and his diagnosis and treatment of the claimed conditions.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Therefore, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Diabetes Mellitus

The Veteran claims entitlement to service connection for diabetes mellitus as due to exposure to Agent Orange during his active duty service.  In essence, the Veteran contends that his exposure occurred when his ship was anchored off the shore of Vietnam.  Additionally, at the May 2012 hearing, he testified to exposure to Agent Orange through the planes air vents while flying over Vietnam.  He further testified that on special orders, he flew on an aircraft that landed in Vietnam while en route to Ubon, Thailand.  Lastly, he also reported in an April 2005 statement that he was also exposed to Agent Orange when he performed maintenance on aircrafts that sprayed Agent Orange.   

A Veteran who, during active military, naval, or air service, served in Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2013).

The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  These include diabetes mellitus, Type II.  See 38 C.F.R. § 3.309(e) (2013); see also 38 U.S.C.A. § 1116(f), as added by § 201(c) of the "Veterans Education and Benefits Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) [which added diabetes mellitus (Type 2) to the list of presumptive diseases as due to herbicide exposure].

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  See 38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2013).  In fact, the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued its decision in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), where it confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A Veteran who never went ashore from the ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  See Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 [holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace]; and VAOPGCPREC 27-97 [holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam].  In addition, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  See Haas, 525 F.3d at 1196.

With regard to inland waterways, again, in order for the presumption of herbicide exposure to apply, qualifying service in Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id. 

In essence, if the Veteran did not serve in Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable. 

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but rather ease the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154(b) (West 2002).  That is, if the lay or other evidence of service incurrence is satisfactory and consistent with a Veteran's combat service, the Veteran prevails unless this evidence is rebutted by clear and convincing evidence that the disease or injury was not incurred or aggravated in service or during an applicable presumptive period.  See 38 U.S.C.A. § 1154(b) (West 2002); Caluza v. Brown, 7 Vet. App. 498 (1995); Arms v. West, 12 Vet. App. 188 (1999); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Thus, if the record establishes that a Veteran served in combat, his assertions of herbicide exposure, if consistent with the circumstances, conditions, or hardships of service, may be sufficient to grant the presumption of herbicide exposure.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a Veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As discussed above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden, supra.  It is undisputed that the Veteran has a current diagnosis of diabetes.  Specifically, May 1990 private treatment records show that the Veteran was first diagnosed with diabetes in 1986 and has sought ongoing treatment since that time.  Accordingly, Shedden element (1) is satisfied. 

Concerning Shedden element (2), in-service disease or injury, the Veteran asserts that he was exposed to Agent Orange while serving on a ship just off the shore of the Vietnam coast during the Vietnam War, through plane air vents while flying over Vietnam, and on aircrafts that he performed maintenance on.  As discussed above, diabetes is a disease that is presumed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e) (2013).  Thus, at its core, the Veteran's service-connection claim turns on whether there is sufficient evidence to demonstrate that he had "service in Vietnam," such that in-service exposure to herbicides may also be presumed.  See 38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2013).

Upon review of the evidence, the Board finds that the Veteran does not have "service in Vietnam," and in-service exposure to herbicides may not be presumed.  See 38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2013).  The Veteran testified at the hearing that he maintains that he was exposed to airborne Agent Orange while aboard the U.S.S. Ticonderoga and U.S.S. Coral Sea due to their close proximity to shore.  The Veteran also has not asserted that he served at any time within an inland waterway within Vietnam's borders, and there is no indication in the record demonstrating that he did so.

Further, although the Veteran's personnel records verify that he received the Vietnam Service Medal - a medal that was awarded to many Veterans who never served within the borders of Vietnam - the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of such a medal.  See Haas, 525 F.3d at 1196.

The Board notes that the Veteran's personnel records also show that he received the Armed Forces Expeditionary Medal for Vietnam area while serving with the Fighter Squadron Fifty-one onboard the USS Constellation/USS Ticonderoga during the period of June 7, 1964 to September 1, 1964.  Additionally, the Veteran was authorized to wear the Navy Unit Commendation Ribbon by virtue of his support of operations in the Gulf of Tonkin during August 2-5, 1964.   Moreover, the Veteran testified that between March and November 1973, his ship was off the coastal waters of Vietnam off Cam Ranh Bay to pick up a gentleman named Bob Hope.  Crucially, however, as noted above, it is well established that service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k. 

Records also show that the Veteran was attached to Navy Units (VF-51 and VF-111) credited with Vietnam service, which could have been  assigned to a ship or to a shore.  The Board recognizes the Veteran's assertion that exposure to Agent Orange should be presumed based on the fact that his ship was very close to the shores of Vietnam and that he could see buildings on shore from the ship.  First, the Board notes that the Veteran is competent to attest to his own in-service experiences, and the Board finds the Veteran's statements to be credible with respect to his service on board the Navy ships.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  That stated, the fact that the Veteran's ship was in close proximity to the Vietnam coast in no way triggers the presumption of herbicide exposure.  Indeed, as discussed above, the Federal Circuit has confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  See Haas, 525 F.3d 1168, 1187-90.  

Additionally, the Veteran asserts that he was exposed to Agent Orange through plane air vents while flying over Vietnam.  However, as stated above, service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace.  See also VAOPGCPREC 7-93.

In turning to the Veteran's contention that he was exposed to herbicides while en route to Thailand when landing briefly in Vietnam, the Board observes that the Veteran's military personnel and service records do not document any such flight.  While the Veteran's contentions have been carefully considered, these contentions are deemed not credible as they are inconsistent with the contemporaneous evidence of record and were made under circumstances indicating bias or interest.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Specifically, the evidence of record is in contradiction with the Veteran's assertion that he had landed in Vietnam, and, accordingly, his assertions are deemed not credible.  Again, service personnel records are silent with respect to any service in Vietnam or any other exposure to herbicides.  Furthermore, the Veteran's testimony regarding his alleged stop in Vietnam service was made in connection with his pending claim for VA benefits.  The Board also finds it significant that the Veteran never asserted such service in any other statements of record prior to the Board hearing.  Therefore, the Board finds that the probative evidence of record fails to demonstrate that the Veteran had a stopover in Vietnam as alleged.  The Veteran has not asserted that he set foot in Vietnam any other time.

Similarly, there is also no documentation in the Veteran's service personnel records of landing in Thailand.  Accordingly, for the same reasons discussed above, the Veteran's assertions are not deemed credible.  Nevertheless, the Board observes that VA's Adjudication Procedures Manual, M21-1MR, notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, to include Ubon Airbases.  See M21-1MR at IV.ii.2.C.10.qq.  Such notes that the majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975. See M21-1MR at IV.ii.2.C.10.q.

Of note, VA Compensation and Pension Service issued a Memorandum that stated that tactical herbicides, e.g., Agent Orange, were used and stored in Vietnam, not Thailand.  However, there are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era.  The Thailand CHECO report did not report use of tactical herbicides in Thailand, but there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Thus, if a Veteran's military occupational specialty or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides and herbicides.  If the claim was based on servicing or working on aircraft that flew bombing missions over Vietnam, there was no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides over Vietnam did not occur everywhere and it was inaccurate to think that herbicides covered every aircraft and equipment associated with Vietnam.  If the claim was based on general herbicide use within a military base, e.g., small scale brush or weed clearing activity along a flight line or around living quarters, there were no records of such activity involving tactical herbicides, only commercial herbicides.  

Even if the Veteran did land in Thailand at some point, he has never asserted that his duties were such that he had regular contact with the base perimeter in Thailand.  In fact, he only indicated that he landed in Thailand and stayed on the tarmac or airstrip.  Moreover, as noted above, there was no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  

Further, since the Board has determined that the Veteran did not serve in Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related disease under 38 C.F.R. § 3.309(e) to be applicable.  However, the Board finds insufficient evidence to support a finding of actual exposure to herbicides in service.  Indeed, the Board had determined that the Veteran has admitted that he never stepped foot on land in Vietnam, nor does has he asserted that the ship he served on visited the inland waterways of Vietnam.  The Veteran also does not allege that he has ever come in physical contact with Agent Orange, whether in barrels or from actual use.  Specifically, the record contains a May 2009 memorandum from the Joint Service Records Research Center (JSRRC) on research findings regarding Navy and Coast Guard ships during the Vietnam Era.  In the course of its research efforts JSRRC reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.  To date, the JSRRC has found no evidence that indicated Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Therefore, the JSRRC could provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while service aboard a Navy or Coast Guard ship during the Vietnam era.  Therefore, it is unlikely that the Veteran was exposed to Agent Orange while performing maintenance on aircrafts aboard the ships. 

As such, the Board finds the evidence is insufficient to demonstrate exposure to herbicides during his military service, and the Veteran is therefore not entitled to service connection for diabetes on a presumptive basis as discussed in 38 C.F.R. § 3.309(e).  This does not, however, preclude the Veteran from establishing his entitlement to service connection for diabetes with proof of actual direct causation.  See Combee, 34 F.3d at 1043.  The Court has specifically held that the provisions set forth in Combee are applicable in cases involving Agent Orange exposure.  See McCartt v. West, 12 Vet. App. 164, 167 (1999). 

Pertinently, the Veteran's service treatment records include no indication of complaints of, treatment for or diagnoses of diabetes in service, or within the one year presumptive period following his separation from service in 1977.  See 38 C.F.R. § 3.309(a) (2013).  At the November 1977 retirement examination, the examiner noted that the Veteran had no current complaints; none suggestive of significant illness.  The Veteran testified that a doctor told him in approximately 1980 that he was pre-diabetic.  Nevertheless, this was still three years after his retirement from active duty and, crucially, the Veteran does not assert that he experienced symptoms of diabetes during service, and the record demonstrates that he was not diagnosed with diabetes until 1986, approximately 9 years following his separation from service.  The Board has already noted that the evidence is against a finding that the Veteran was exposed to Agent Orange during his active duty military service.  Accordingly, Shedden element (2), in-service disease or injury is not satisfied, and the Veteran's service-connection claim for diabetes fails on this basis alone. 

For the sake of completion, with respect to Shedden element (3), nexus or relationship, in the absence of any in-service injury or disease [to include herbicide exposure], medical nexus between the Veteran's current diabetes and service would appear to be an impossibility.  The Veteran has not asserted that a continuity of diabetes symptomatology has existed since service, and the record does not so reflect.  

The only evidence in support of the Veteran's claim consists of his own lay statements alleging that his diabetes is related to service.  The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his current symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  However, the Board finds that the Veteran's lay statements in the present case are outweighed by the negative service, post-service treatment records (indicating diabetes that began many years after service).  Thus, Shedden element (3) is also unsatisfied, and the Veteran's claim fails on this basis as well.  See Shedden, supra.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  In this case, for the reasons and bases discussed above, a reasonable doubt does not exist regarding the Veteran's claim that his currently diagnosed diabetes is related to service.  There is not an approximate balance of evidence.  

B. Cerebrovascular Accident

The Veteran contends that his cerebrovascular accident was a result of his diabetes mellitus.  Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  See 38 C.F.R. § 3.310(a) (2013).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As explained above however, the Veteran has not been awarded service connection for diabetes mellitus, type II.  As this is not a service-connected condition, there is no legal basis on which the Veteran's secondary service connection claim can be based.  As the law, and not the evidence, is dispositive on this issue, it must be denied on this basis because of lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.40, 3.41 (2013).

Furthermore, the Veteran does not contend, nor does the evidence of record support a finding, that his cerebrovascular accident is a direct result of his active duty service.  A review of the Veteran's service treatment records and November 1977 separation examination were negative for any treatment for a cerebrovascular accident.  Further, there is no competent evidence of record that the Veteran's cerebrovascular accident is a result of his military service.  Accordingly, service connection for cerebrovascular accident is not warranted on a direct basis.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a cerebrovascular accident, to include as secondary to diabetes mellitus, type II and, thus, the benefit-of-the-doubt rule does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for diabetes mellitus, type II, to include as secondary to Agent Orange exposure, is denied.

Service connection for a cerebrovascular accident, to include as secondary to diabetes mellitus, is denied. 




____________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


